
	
		III
		111th CONGRESS
		2d Session
		S. RES. 522
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2010
			Mr. Burris (for himself,
			 Ms. Snowe, Ms.
			 Mikulski, Mr. Merkley,
			 Mr. Durbin, and Mr. Johanns) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing National Nurses
		  Week.
	
	
		Whereas since 1990, National Nurses Week is celebrated
			 annually from May 6, which is known as National Recognition Day for Nurses,
			 through May 12, which is the birthday of Florence Nightingale, the founder of
			 modern nursing;
		Whereas National Nurses Week is a time of year to reflect
			 on the important contributions that nurses make to provide safe, high-quality
			 health care;
		Whereas nurses are known to be patient advocates, acting
			 fearlessly to protect the lives of those under their care;
		Whereas nurses represent the largest single component of
			 the health care profession with 3,100,000 jobs;
		Whereas nurses are experienced researchers, and their work
			 encompasses a wide scope of scientific inquiry, including clinical research,
			 health systems and outcomes research, and nursing education research;
		Whereas nurses are well positioned to provide leadership
			 to eliminate health care disparities that exist in the United States;
		Whereas nurses help inform and educate the public to
			 improve the practice of all nurses and, more importantly, the health and safety
			 of the patients they care for;
		Whereas survey data shows that enrollments in entry-level
			 baccalaureate programs in nursing rose by 3.6 percent in 2009, and though this
			 marks the ninth consecutive year of enrollment growth, the annual increase in
			 student capacity in 4-year nursing programs has declined sharply since 2003
			 when enrollment was up by 16.6 percent;
		Whereas nursing programs in the United States were forced
			 to reject almost 119,000 qualified applicants according to the most recent
			 survey of all prelicensure nursing programs;
		Whereas according to the Bureau of Labor and Statistics,
			 employment of registered nurses is expected to grow by 22 percent from 2008 to
			 2018, which is a much faster rate of growth than the average rate of growth for
			 all occupations;
		Whereas according to survey data, enrollment in doctoral
			 nursing programs increased by more than 20 percent this year, signaling strong
			 interest among students in careers as nursing scientists, faculty, primary care
			 providers, and specialists;
		Whereas expanding capacity in baccalaureate and graduate
			 programs is critical to sustaining a healthy nursing workforce and providing
			 patients with the best care possible;
		Whereas the nationwide nursing shortage has caused
			 dedicated nurses to work longer hours and care for more acutely ill
			 patients;
		Whereas nurse educators work on average more than 57 hours
			 per week in order to ensure that each and every new registered nurse receives
			 an excellent education, advancing excellence among the next generation of
			 nurses;
		Whereas nurses inform legislators on the education,
			 retention, recruitment, and practice of all nurses and, more importantly, the
			 health and safety of the patients they care for; and
		Whereas increased Federal and State support is needed to
			 enhance existing programs and create new programs to educate nursing students
			 at all levels, to increase the number of faculty members to educate nursing
			 students, to create clinical sites and have appropriately prepared nurses teach
			 and train at those sites, to create educational opportunities to retain nurses
			 in the profession, and to educate and train more nurse research scientists who
			 can discover new nursing: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes National Nurses Week;
			(2)supports the goals and ideals of National
			 Nurses Week;
			(3)acknowledges the
			 importance of quality higher education in nursing, including baccalaureate and
			 graduate programs, to meet the needs of one of the fastest growing labor fields
			 in the Nation; and
			(4)supports the nurse
			 capacity initiatives for institutions of higher education included in the
			 Higher Education Opportunity Act.
			
